DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a changeable lock for a parcel delivery and reception mechanical system, including a housing, a lid, a deadbolt that includes a set of plates, a set of interlocks located in front of the set of plates swinging around a stem, which by means of an authorized key are ordered and coupled, characterized in that the lock is capable of being operated in a discriminated manner by a plurality of keys with different mechanical codes; a selection device, to discriminate the authorized code, goes through the deadbolt modifying the position of the plates while waiting for the matching and coupling in the slits of the plates of each of the interlocks that lift the teeth of the authorized key; a rod to manually move the deadbolt from the outside of the lock to its closure; a mechanism to restrict the turning direction of the selection device; a mechanism to restrict the other turning direction on the drive shaft to lock the selection device which is operated at the time when the deadbolt path is in the closed position; and a signaling mechanism that depends on the point of the deadbolt displacement path, assembled in the selection device and in the lid to make visible from the outside which mechanical code is authorized to open the lock.

The closest prior art of record, U.S. Patent Number 3,983,728 to Phillips, discloses a changeable lock for a parcel delivery and reception mechanical system, including a housing (11), a lid (12), a deadbolt (19) that includes a set of plates (33), a set of interlocks (37) located in front of the set of plates swinging around a stem (26), which by means of an authorized key (figure 7) are ordered and coupled, characterized in that the lock is capable of being operated in a discriminated manner by a plurality of keys with different mechanical codes (via key biting); a selection device (34, 42, 44), to discriminate the authorized code, goes through the deadbolt modifying the position of the plates while waiting for the matching and coupling in the slits of the plates of each of the interlocks that lift the teeth of the authorized key; a rod (28, 30) to manually move the deadbolt from the outside of the lock to its closure; and a mechanism to restrict the turning direction of the selection device (34c, 42c).
However, Phillips does not disclose a mechanism to restrict the other turning direction on the drive shaft to lock the selection device which is operated at the time when the deadbolt path is in the closed position; and a signaling mechanism that depends on the point of the deadbolt displacement path, assembled in the selection device and in the lid to make visible from the outside which mechanical code is authorized to open the lock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to changeable combination and key actuated locks:
U.S. Patent Number 7,367,207 to Yang; U.S. Patent Number 5,775,143 to Mauer; U.S. Patent Number 5,502,990 to Hirvia; U.S. Patent Number 2,221,664 to Susser; U.S. Patent Number 1,573,741 to Parent;  U.S. Patent Number 1,561,207 to Benham; U.S. Patent Number 1,549,581 to Lewis; U.S. Patent Number 1,431,381 to Diesel et al.; U.S. Patent Number 1,251,177 to Brintnall et al.; U.S. Patent Number 714,458 to Dalton et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 4, 2022